Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made effective as of June 20, 2015,
is entered into by Intercept Pharmaceuticals, Inc. (the “Company”) and Richard
Kim (“Employee”).

WHEREAS, Employee shall commence his employment with the Company on July 13,
2015; and

WHEREAS, the Company desires to employ Employee, and Employee desires to be
employed by the Company on the terms hereinafter set forth.

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties to this Agreement,
the parties agree as follows:

1.Term of Employment. The Company hereby agrees to employ Employee, and Employee
hereby accepts employment with the Company, upon the terms set forth in this
Agreement, for the period commencing on July 13, 2015 or such other date as may
be agreed upon by the parties (the “Commencement Date”) and ending on the one
year anniversary of the Commencement Date, unless sooner terminated in
accordance with the provisions of Section 4 (such period, the “Initial Term”);
provided, however, that on each anniversary of the Commencement Date, the term
of employment under this Agreement shall be automatically extended for an
additional one-year period (each such period, a “Subsequent Period”) unless
terminated sooner pursuant to Section 4 or if, at least thirty (30) days prior
to the applicable anniversary date, either Employee or the Company provides
written notice to the other party electing not to extend. The Initial Term
together with each Subsequent Term, if any, are referred to hereinafter as the
“Agreement Term.”
2.Title; Capacity. During the Agreement Term, the Company will employ Employee
as its Senior Vice President, Commercial—United States to perform the duties and
responsibilities inherent in such position and such other duties and
responsibilities as the Chief Commercial and Corporate Affairs Officer of the
Company (“CCO”) or the Company shall from time to time reasonably assign to
Employee. On an annual basis, as may be directed by the Company’s Board of
Directors (the “Board”) or the Compensation Committee, the CCO, in consultation
with Employee, will set reasonably attainable, specific goals pursuant to the
objectives of the Company as in effect from time to time. Employee shall report
directly to the CCO for all duties, and shall be subject to the supervision of,
and shall have such authority as is delegated to Employee by, the CCO, which
authority shall be sufficient to perform Employee’s duties hereunder. Employee
will be based at the Company’s New York City headquarters. The location of
Employee’s employment is subject to change during the course of the Agreement
Term as determined by the Board. Employee hereby accepts such employment and
agrees to undertake the duties and responsibilities inherent in such position
and such other duties as may be reasonably assigned to him. Employee shall
devote his full business time, energies and attention in the performance of the
foregoing services. Notwithstanding the foregoing, nothing herein shall preclude
Employee from (i) performing services for such other companies as the Company
may designate or permit, (ii) serving, with the prior written consent of the
Board, which consent shall not be unreasonably withheld, as an officer or member
of the boards of directors or advisory boards (or their equivalents in the case
of a non-corporate entity) of non-competing businesses, (iii) serving as an
officer or a member of charitable, educational or civic organizations, (iv)
engaging in charitable activities and community affairs, and (v) managing
Employee’s personal investments and affairs; provided, however, that the
activities set out in clauses (i) — (v) shall be limited by Employee so as not
to materially interfere, individually or in the aggregate, with the performance
of Employee’s duties and responsibilities hereunder.



--------------------------------------------------------------------------------

3.Compensation and Benefits.
3.1Salary. The Company shall pay Employee an initial annualized base salary of
$375,000.00, payable in accordance with the Company’s regular payroll practices.
Such base salary shall be subject to adjustment as may be determined and
approved by the Board or the Company’s Compensation Committee in its sole
discretion.
3.2Bonuses. At the end of a given fiscal year, Employee will be eligible to
receive a bonus equal to up to 40% of base salary in effect at the end of such
fiscal year. Employee and Company agree that the bonus for fiscal 2015 shall
prorated by the number of days employed at the Company during fiscal 2015. The
amount of any such bonus shall be based on factors including, but not limited
to, Employee’s achievement, as determined by the Board or the Compensation
Committee in its sole discretion, of reasonable goals and milestones established
in advance by the Company, including goals and milestones that may be
established by the Board or the Compensation Committee in consultation with the
Chief Executive Officer, CCO and/or Employee. The period for calculation of the
bonus shall be consistent with the Company’s fiscal year. Such bonus, if any,
will be paid to Employee on or after January 1 and in any case no later than
March 15 of the immediately succeeding fiscal year. The bonus shall be paid in
cash; provided that, if requested by Employee and approved by the Board, some or
all of the bonus may be paid in equity under the Company’s stockholder approved
stock plan then in effect (valued at the fair market value thereof), or any
combination of the foregoing. To the extent that the Company is required
pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act to develop and implement a policy (the “Policy”) providing for
the recovery from the Employee of any payment of incentive-based compensation
paid to the Employee that was based upon erroneous data contained in an
accounting statement, this Agreement shall be deemed amended and the Policy
incorporated herein by reference as of the date that the Company takes all
necessary corporate action to adopt the Policy, without requiring any further
action of the Company or the Employee, provided that any such Policy shall only
be binding on the Employee if the same Policy applies to the Company’s executive
officers.
3.3Equity Awards.
(a)No later than seven business days after the Commencement Date, the Company
shall award Employee (i) a stock option under its 2012 Equity Incentive Plan
(the “2012 Plan”) to purchase shares of the Company’s common stock at a per
share exercise price equal to the closing price of the common stock on the date
of grant (the “Time-Based Option”), such price being the fair market value of
one share of the Company’s common stock on the date thereof, with the aggregate
fair value of the Time-Based Option equal to $1,000,000 as of the date of grant
based on the Black-Scholes methodology as approved by the Company’s Compensation
Committee and/or the Board and (ii) shares of restricted stock (the “Restricted
Stock”) with an aggregate fair value equal to $1,000,000 as of the date of
grant.
(b)Each of the Time-Based Option and the Restricted Stock will be evidenced in
writing by an agreement provided by the Company. The Time-Based Option shall
vest as follows: (i) one-quarter of the Time-Based Option will vest on the first
anniversary of the Commencement Date; and (ii) the remaining balance will vest
in equal monthly installments in arrears over the three (3) year period
commencing on the first anniversary of the Commencement Date and ending on the
fourth anniversary of the Commencement Date, all subject to Employee’s continued
employment by the Company and the 2012 Plan, except as otherwise set forth
herein. The Time-Based Option agreement will specify that vested options shall
be exercisable for up to ten (10) years, subject to the terms of this Agreement
and the 2012 Plan. The shares underlying the Restricted Stock shall vest as
follows: (x) one-quarter of the shares underlying the Restricted Stock will vest
on the first anniversary of the Commencement Date; and (y) the remaining balance
will vest in equal quarterly installments in arrears over the three (3) year
period commencing on the first anniversary of the Commencement Date and ending
on the fourth anniversary of

2

--------------------------------------------------------------------------------

the Commencement Date, all subject to Employee’s continued employment by the
Company and the 2012 Plan, except as otherwise set forth herein.

(c)At the sole discretion of the Board or the Company’s Compensation Committee,
additional stock options or other equity-based awards may be granted to Employee
from time to time.
3.4Fringe Benefits. Employee shall be entitled to participate in all bonus and
benefit programs that the Company establishes and makes generally available to
its employees from time to time, including, but not limited to, health care
plans, dental care plans, supplemental retirement plans, life insurance plans,
disability insurance plans and incentive compensation plans, to the extent that
Employee is eligible under, and subject to the terms and conditions of, the
applicable plan documents governing such programs. The Company’s benefit
programs are described in the Company’s Employee Handbook and are subject to
change at any time at the Company’s sole discretion. Employee shall be eligible
to accrue up to four (4) weeks of paid vacation each calendar year (to be taken
at such times and in such number of days as Employee shall determine in
consultation with the CCO and in a manner so as not to impair or otherwise
interfere with Employee’s ability to perform his duties and responsibilities
hereunder). The vacation days for which Employee is eligible shall accrue at the
rate of 1.67 days per month that Employee is employed during such calendar year.
Vacation policy details are set forth in the Company’s Employee Handbook.
3.5Automobile Allowance. The Employee will be provided with a monthly automobile
allowance in the amount of $2,500. The Employee shall be responsible for payment
of all automobile-related expenses and the Company shall have no obligation
beyond the payment of the monthly allowance set forth above. The Employee agrees
to obtain commercially reasonable automobile insurance covering the operation of
any vehicle he uses during the course of his employment with the Company.
3.6Reimbursement of Expenses. The Company shall reimburse Employee for
reasonable travel, entertainment and other expenses incurred or paid by Employee
in connection with, or related to the performance of his duties,
responsibilities or services under this Agreement, upon presentation by Employee
of documentation, expense statements, vouchers and/or such other supporting
information as the Company may request. Employee must submit proper
documentation for each such expense within sixty (60) days after the later of
Employee’s (i) incurrence of such expense or (ii) receipt of the invoice for
such expense. The Company will reimburse Employee for that expense within thirty
(30) days after receipt of the documentation. Employee shall abide by the
Company’s travel and other policies applicable to Company personnel.
3.7Withholdings. Payments made under this Section 3 shall be subject to
applicable federal, state and local taxes and withholdings, if any.
4.Termination of Employment Period. The Agreement Term shall terminate upon the
occurrence of any of the following;
4.1Expiration of the Agreement Term. This Agreement shall expire at the end of
the Agreement Term; provided, that notice is given in accordance with Section 1
of this Agreement.
4.2Termination by the Company for Cause. At the election of the Company, for
Cause (as defined below), immediately following written notice by the Company to
Employee, which notice shall identify in reasonable detail the Cause upon which
termination is based. For the purposes of this Agreement, “Cause” for
termination shall be deemed to exist upon

3

--------------------------------------------------------------------------------

(a)a good faith finding by the Company that (i) Employee has engaged in material
dishonesty, willful misconduct or gross negligence; (ii) Employee has breached
or has threatened to breach Employee’s Invention, Non-Disclosure, and
Non-Solicitation Agreement; or (iii) Employee has materially breached this
Agreement, and Employee has failed to cure such conduct or breach within thirty
(30) days after Employee’s receipt of written notice from the Company of such
breach; or
(b)Employee’s conviction, guilty plea, or entry of nolo contendere to any crime
involving moral turpitude, fraud or embezzlement, or any felony.
4.3Termination By Employee for Good Reason. Employee may terminate the Agreement
Term for Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence, without Employee’s written consent, of any of the events or
circumstances set forth in clauses (a) through (c) below. In addition,
notwithstanding the occurrence of any of the events enumerated in clauses (a)
through (c), such occurrence shall not be deemed to constitute Good Reason if,
within thirty (30) days after the Company’s receipt of written notice from
Employee of the occurrence or existence of an event or circumstance enumerated
in clauses (a) through (c), such event or circumstance has been remedied by the
Company. Employee shall not be deemed to have terminated his employment for Good
Reason unless Employee first delivers a written notice of termination to the
Company identifying in reasonable detail the acts or omissions constituting Good
Reason within ninety (90) days after their occurrence and the provision of this
Agreement relied upon, such acts or omissions are not cured by the Company
within thirty (30) days of the receipt of such notice, and Employee actually
ends his employment within one-hundred and twenty (120) days after the Company’s
failure to cure.
(a)any other action or omission by the Company which results in a material
diminution in Employee’s position, status, offices, titles, authority,
responsibilities, or reporting requirements;
(b)a change by the Company in the location at which Employee performs his
principal duties for the Company to a different location that is more than fifty
(50) miles from the location at which Employee performed his principal duties
for the Company immediately prior to the date on which such change occurs; or
(c)any material breach by the Company of this Agreement.
4.4Death or Disability. This Agreement shall terminate upon Employee’s death or
disability. As used in this Agreement, the determination of “disability” shall
occur when Employee, due to a physical or mental disability, for a period of 60
consecutive days, or 120 days in the aggregate whether or not consecutive,
during any 360-day period, is unable to perform the services contemplated under
this Agreement. A determination of disability shall be made by a physician
satisfactory to both Employee and the Company; provided, that, if Employee and
the Company do not agree on a physician, Employee and the Company shall each
select a physician and these two together shall select a third physician, whose
determination as to disability shall be binding on all parties.
4.5Termination by Employee Without Good Reason or Termination by the Company
Without Cause. At the election of Employee without Good Reason or by the Company
without Cause, upon not less than thirty (30) days’ prior written notice to the
other party.
5.Effect of Termination.

4

--------------------------------------------------------------------------------

5.1Payments Upon Termination for Any Reason. In the event Employee’s employment
is terminated pursuant to Section 4, the Company shall pay to Employee (or his
estate or legal representative, if applicable), on the date of his termination
of employment with the Company, the compensation and benefits under Sections
3.1, 3.4, 3.5 and 3.6 that are accrued and unpaid through such termination date
(including, without limitation, an amount equal to all accrued but unused
vacation pay and unreimbursed expenses). In the event of termination of
Employee’s employment by Employee by reason of non-renewal of the Agreement Term
pursuant to Sections 1 and 4.1, the Company for Cause pursuant to Section 4.2,
by reason of Employee’s death or disability pursuant to Section 4.4, or by
Employee without Good Reason pursuant to Section 4.5, Employee shall not receive
any compensation or benefits other than as expressly stated in this Section 5.1
and as otherwise required by law.
5.2Termination by the Company Without Cause, by the Company by Reason of
Non-Renewal of Agreement Term, or by Employee for Good Reason. Subject to
Section 5.3 below, in addition to the payments and provisions under Section 5.1,
in the event of termination of Employee’s employment by the Company by reason of
non-renewal of the Agreement Term pursuant to Sections 1 and 4.1, by Employee
for Good Reason pursuant to Section 4.3, or by the Company without Cause
pursuant to Section 4.5, provided that Employee executes a release of claims
substantially in the form attached hereto as Exhibit A (the “Release”), which
Release must be effective and irrevocable prior to the sixtieth (60th) day
following the termination of the Employee’s employment (the “Review Period”),
the Company shall provide Employee with the following:
(a)twelve (12) months of Employee’s base salary in effect at the time of
termination of employment, payable according to the Company’s payroll commencing
on the first payroll date following the date the Release is effective and
irrevocable (the “Payment Date”); and
(b)the Company will, for a period of twelve (12) months following Employee’s
termination from employment, continue Employee’s participation in the Company’s
group health plan and dental plan and shall pay that portion of the premiums
that the Company paid on behalf of Employee during Employee’s employment,
provided, however, that if the Company’s health insurance plan and/or dental
plan does not permit such continued participation in such plan after Employee’s
termination of employment, then the Company shall pay that portion of the
premiums associated with COBRA continuation coverage that the Company paid on
behalf of Employee during Employee’s employment, including any administrative
fee, on Employee’s behalf for such twelve-month period; and provided, further,
that if Employee becomes employed with another employer during the period in
which continued health insurance and/or dental insurance is being provided
pursuant to this Section, the Company shall not be required to continue such
health and dental benefits, or if applicable, to pay the costs of COBRA, if
Employee becomes eligible to be covered under a health insurance plan of the new
employer.
5.3Termination in the Event of a Change in Control.
(a)In addition to the payments and provisions under Section 5.1 but in lieu of,
and not in addition to, the payments required pursuant to Section 5.2 above and
5.5 below, in the event Employee’s employment with the Company is terminated by
the Company by reason of non-renewal of the Agreement Term pursuant to Sections
1 and 4.1, by Employee for Good Reason pursuant to Section 4.3, or by the
Company without Cause pursuant to Section 4.5, in any such case, in anticipation
of and/or within twelve (12) months following a Change in Control (as defined
below), provided that Employee (or his legal representative, if applicable)
executes a Release and the Release becomes effective and irrevocable prior to
the end of the Review Period, Employee shall be entitled to the following:

5

--------------------------------------------------------------------------------

(i)a lump sum cash amount equal to twelve (12) months of Employee’s base salary
in effect at the time of Employee’s termination, such payment to be made on the
Payment Date;
(ii)for up to twelve (12) months after Employee’s date of termination, the
Company shall continue Employee’s participation in the Company’s group health
and dental plan and shall pay that portion of the premiums that the Company paid
on behalf of Employee during Employee’s employment; provided, however, that if
the Company’s health insurance plan and/or dental insurance plan does not permit
Employee’s continued participation in such plan after his termination of
employment, then the Company shall pay that portion of the premiums associated
with COBRA continuation coverage that the Company paid on behalf of Employee
during Employee’s employment, including administrative fees, on Employee’s
behalf for so long as COBRA continuation coverage is available, up to twelve
(12) months; and provided, further, that if Employee becomes employed with
another employer during the period in which continued health insurance and/or
dental insurance is being provided pursuant to this Section, the Company shall
not be required to continue the relevant benefits, or if applicable, to pay the
relevant costs of COBRA, if Employee becomes eligible to be covered under a
health insurance plan and/or dental plan of the new employer.
(b)As used herein, “Change in Control” shall occur or be deemed to occur if any
of the following events occur:
(i)any sale, lease, exchange or other transfer (in one transaction or a series
of transactions) of all or substantially all of the assets of the Company; or
(ii)any consolidation or merger of the Company (including, without limitation, a
triangular merger) where the shareholders of the Company immediately prior to
the consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own, directly or indirectly, shares representing in the
aggregate more than fifty percent (50%) of the combined voting power of all the
outstanding securities of the corporation issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any); or
(iii)a third person, including a “person” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (but other than
(x) the Company, (y) any employee benefit plan of the Company, or (z) investors
purchasing equity securities of the Company pursuant to a financing or a series
of financings approved by the Board of Directors of the Company) becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly, of Controlling Securities (as defined below). “Controlling
Securities” shall mean securities representing 25% or more of the total number
of votes that may be cast for the election of the directors of the Company.
5.4Effect of Termination on Stock Options and Other Equity Compensation.
(a)In the event of Employee’s termination by Employee by reason of non-renewal
of the Agreement Term pursuant to Sections 1 and 4.1, by the Company for Cause
pursuant to Section 4.2, or by Employee without Good Reason pursuant to Section
4.5, all unvested stock options and other equity-based awards granted to
Employee before and after the date of this Agreement shall be immediately
forfeited upon the effective date of such termination of employment or as
otherwise provided in the award agreement; provided, that, Employee shall have
until the earlier of expiration date of the option or ninety (90) days from the
date of termination of Employee to exercise all vested options unless the stock
plan pursuant to which the option is granted requires earlier termination in
connection with a liquidation or sale of the Company

6

--------------------------------------------------------------------------------

(b)In the event of Employee’s termination by the Company by reason of
non-renewal of the Agreement Term pursuant to Sections 1 and 4.1, by Employee
for Good Reason pursuant to Section 4.3, or by the Company without Cause
pursuant to Section 4.5, and provided that Employee (or his legal
representative, if applicable) executes a Release and the Release becomes
effective and irrevocable prior to the end of the Review Period, all unvested
stock options and other equity-based awards granted to Employee before and after
the date of this Agreement shall be immediately forfeited upon the effective
date of such termination of employment or as otherwise provided in the award
agreement; provided, that, and Employee (or his estate or legal representative,
if applicable) shall have until the earlier of the expiration date of the option
or one (1) year from the date of termination of Employee’s employment to
exercise all vested options unless the stock plan pursuant to which the option
is granted requires earlier termination in connection with a liquidation or sale
of the Company.
(c)In the event Employee’s employment with the Company is terminated by the
Company by reason of non-renewal of the Agreement Term pursuant to Sections 1
and 4.1, by Employee for Good Reason pursuant to Section 4.3, or by the Company
without Cause pursuant to Section 4.5, in any such case, in anticipation of
and/or within twelve (12) months following a Change in Control, in lieu of the
acceleration provided for pursuant to Section 5.4(b) above, provided that
Employee (or his legal representative, if applicable) executes a Release and the
Release becomes effective and irrevocable prior to the end of the Review Period,
all of Employee’s unvested stock options and other equity-based awards then in
effect shall vest as of the date the Release is effective and irrevocable and
Employee (or his estate or legal representative, if applicable) shall have until
the earlier of the expiration date of the option or one (1) year from the date
of termination of Employee’s employment to exercise all vested options unless
the stock plan pursuant to which the option is granted requires earlier
termination in connection with a liquidation or sale of the Company.
(d)In the event Employee’s employment with the Company is terminated by reason
of disability pursuant to Section 4.4, all unvested stock and stock options
granted to Employee before and after the date of this Agreement shall be
immediately forfeited upon the effective date of such termination of employment
or as otherwise provided in the option agreement; provided, that, Employee shall
have until the earlier of the expiration date of the option or one (1) year from
the date of termination of Employee’s employment to exercise all vested options
unless the stock plan pursuant to which the option is granted requires earlier
termination in connection with a liquidation or sale of the Company.
5.5Review Period. In the event that the Review Period begins in one taxable year
of the Employee and ends in a later taxable year, any payments contingent upon
Employee’s execution without revocation of the Release prior to the end of the
Review Period will be made or commence to be paid on the first payroll date in
the later taxable year. In no event will any payments be made or commence to be
paid later than the ninetieth (90th) day following the Employee’s date of
termination.
5.6Limitation on Benefits. The Company will make the payments under this
Agreement without regard to whether the deductibility of such payments (or any
other payments or benefits) would be limited or precluded by Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and without regard to
whether such payments would subject Employee to the federal excise tax levied on
certain “excess parachute payments” under Code Section 4999 of the Code;
provided, however, that if the Total After-Tax Payments (as defined below) would
be increased by the reduction or elimination of any payment and/or other benefit
(including the vesting of the options) under this Agreement, then the amounts
payable under this Agreement will be reduced or eliminated as follows, if
possible: (i) first, by reducing or eliminating any cash payments or other
benefits (other than the vesting of the options) and (ii) second, by reducing or
eliminating the vesting of that options that occurs as a result of such Change
in Control (as provided above), to the extent necessary to maximize the Total
After-Tax Payments. The Company’s independent, certified public accounting firm
will determine whether and to what extent          

7

--------------------------------------------------------------------------------

payments or vesting under this agreement are required to be reduced in
accordance with the preceding sentence. For purposes of this Agreement, “Total
After-Tax Payments” means the total of all “parachute payments” (as that term is
defined in Section 280G(b)(2) of the Code) made to or for the benefit of
Employee (whether made under the Agreement or otherwise), after reduction for
all applicable federal taxes (including, without limitation, the tax described
in Section 4999 of the Code). The Company agrees to pay for all costs associated
with the determination of the payments or vesting required to be reduced and for
the avoidance of doubt, shall not be required to pay any taxes, penalties,
interest or other expenses to which Employee may be subject.

5.7Withholdings. Payments made under this Section 5 shall be subject to
applicable federal, state and local taxes and withholdings. If the payment of
any COBRA or health insurance premiums would otherwise violate the
nondiscrimination rules or cause the reimbursement of claims to be taxable under
the Patient Protection and Affordable Care Act of 2010, together with the Health
Care and Education Reconciliation Act of 2010 (collectively, the “Act”) or
Section 105(h) of the Code, the Company paid premiums shall be treated as
taxable payments and be subject to imputed income tax treatment to the extent
necessary to eliminate any discriminatory treatment or taxation under the Act or
Section 105(h) of the Code.
6.Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be addressed, if to the Company, at its principal
corporate offices to the attention of the Legal Department, and if to Employee,
at his address set forth on the signature page hereto, or in either case, such
other address as a party may designate by notice hereunder, and will be either
(i) delivered by hand, (ii) sent by overnight courier, or (iii) sent by
registered or certified mail, return receipt requested, postage prepaid. All
notices, requests, consents and other communications hereunder will be deemed to
have been given either (i) if by hand, at the time of the delivery thereof to
the receiving party at the address of such party set forth above, (ii) if sent
by overnight courier, on the next business day following the day such notice is
delivered to the courier service, or (iii) if sent by registered or certified
mail, on the fifth business day following the day such mailing is made.
7.Absence of Restrictions. Employee represents and warrants that Employee is not
bound by any employment contracts, restrictive covenants or other restrictions
that prevent [his/her] from entering into employment with, or carrying out
[his/her] responsibilities for, the Company, or which are in any way
inconsistent with any of the terms of this Agreement.
8.Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral relating to the subject matter of this Agreement, with the exception of
the Invention, Non-Disclosure, and Non-Solicitation Agreement, dated as of the
Commencement Date, by and between the Company and Employee. Notwithstanding the
foregoing, the parties to this Agreement acknowledge that stock options and
other equity awards may be granted by the Company to Employee under and pursuant
to the Intercept Pharmaceuticals, Inc. 2012 Equity Incentive Plan and any
amendments thereto, as well as any additional plans, and the award agreements
related to such plans.
9.Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Employee.
10.Governing Law: Consent to Jurisdiction. This Agreement shall be construed,
interpreted and enforced in accordance with the laws of the State of New York
without regard to conflict of law principles. Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement shall be
commenced only in a court of the State of New York (or, if appropriate, a
federal court located within the State of New York), and the Company and
Employee each consents to the jurisdiction of such a court.

8

--------------------------------------------------------------------------------

The Company and Employee each hereby irrevocably waive any right to a trial by
jury in any action, suit or other legal proceeding arising under or relating to
any provision of this Agreement.

11.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any corporation with which, or into which, the Company may be merged or which
may succeed to the Company’s assets or business, provided, however, that the
obligations of Employee are personal and shall not be assigned by Employee.
Notwithstanding the foregoing, if Employee dies the compensation and benefits
stated in this Agreement will be paid to his beneficiary or his estate if no
beneficiary.
12.Miscellaneous.
12.1No Waiver. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given on any one occasion shall be effective only in that instance and
shall not be construed as a bar or waiver of any right on any other occasion.
12.2Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.
12.3Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.
12.4Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. This Agreement may be delivered by
facsimile, and facsimile signatures shall be treated as original signatures for
all applicable purposes.
12.5Blue Penciling. To the extent that any provision herein or in any plan of
nonqualified deferred compensation that this document is a part of contravenes
the requirements of Code Section 409A or the regulations thereunder), such
provision shall be appropriately modified in accordance with available IRS
guidance (including without limitation IRS Notice 2010-6 and related guidance)
so that Employee is not subject to the adverse effects of Code Section 409A but
will nevertheless retain, to the extent possible, the economic benefit of the
provision.
12.6Section 409A.
(a)The payments under this Agreement are intended either to be exempt from
Section 409A of the Code under the short-term deferral, separation pay, or other
applicable exception, or to otherwise comply with Section 409A. The parties
agree that this Agreement shall be administered in a manner consistent with such
intent. For purposes of Section 409A, all payments under this Agreement shall be
considered separate payments. If any amount or benefit payable to the Employee
under this Agreement upon a “termination of employment” is determined by the
Company to constitute a “deferral of compensation” for purposes of Section 409A
(after taking into account any applicable exceptions), such amount or benefit
shall not be paid or provided until the Employee has also experienced a
“separation from service” from the Company within the meaning of Section 409A.
Notwithstanding any provision to the contrary, to the extent Employee is
considered a specified employee under Section 409A and would be entitled during
the six-month period beginning on Employee’s separation from service to a
payment that is not otherwise excluded under Section 409A, such payment will not
be made until the earlier of the six-month anniversary of Employee’s separation
from service or death; provided that the first payment made

9

--------------------------------------------------------------------------------

after the delay shall include all amounts that would have been paid earlier but
for such six (6) month delay. At the request of the Employee, the Company shall
set aside those payments that would otherwise be made in such six-month period
in a trust that is in compliance with Rev. Proc. 92-64.

(b)If an expense reimbursement or provision of in-kind benefit provided to the
Employee under this Agreement is not exempt from Section 409A of the Code, the
following rules apply: (i) in no event shall any reimbursement be paid after the
last day of the taxable year following the taxable year in which the expense was
incurred; (ii) the amount of reimbursable expenses incurred or provision of
in-kind benefits in one tax year shall not affect the expenses eligible for
reimbursement or the provision of in-kind benefits in any other tax year; and
(iii) the right to reimbursement for expenses or provision of in-kind benefits
is not subject to liquidation or exchange for any other benefit.
(c)The parties agree to negotiate in good-faith the amendment of this Agreement,
as necessary, to avoid any violations of Section 409A in a manner that preserves
the original intent of the parties to the extent reasonably possible.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Employee on
account of non-compliance with Section 409A.

[signature page follows]



10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

THE COMPANY:











INTERCEPT PHARMACEUTICALS, INC.











By:

/s/ Kristin Gustafson





Name:

Kristin Gustafson





Title:

Senior Vice President, Global Human Resources and Facilities



















EMPLOYEE:











By:

/s/ Richard Kim





Name:

Richard Kim











Address for Notice Purposes:
[Last address in books and records of the Company]







11

--------------------------------------------------------------------------------

Exhibit A

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the payments and benefits (the “Separation
Benefits”) to be provided to me in connection with the separation of my
employment, in accordance with the Employment Agreement between Intercept
Pharmaceuticals, Inc. (the “Company”) and me dated as June 20, 2015 (the
“Agreement”), which Separation Benefits are conditioned on my signing this
Release of Claims (“Release”) and which I will forfeit unless I execute and do
not revoke this Release of Claims, I, on my own behalf and on behalf of my heirs
and estate, voluntarily, knowingly and willingly release and forever discharge
the Company, its subsidiaries, affiliates, parents, and stockholders, together
with each of those entities’ respective officers, directors, stockholders,
employees, agents, fiduciaries and administrators (collectively, the
“Releasees”) from any and all claims and rights of any nature whatsoever which I
now have or in the future may have against them up to the date I execute this
Release, whether known or unknown, suspected or unsuspected. This Release
includes, but is not limited to, any rights or claims relating in any way to my
employment relationship with the Company or any of the other Releasees or the
termination thereof, any contract claims (express or implied, written or oral),
including, but not limited to, the Agreement, or any rights or claims under any
statute, including, without limitation, the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the Older Workers’ Benefit Protection Act,
the Rehabilitation Act of 1973 (including Section 504 thereof), Title VII of the
1964 Civil Rights Act, the Civil Rights Act of 1866 (42 U.S.C. § 1981), the
Civil Rights Act of 1991, the Equal Pay Act, the National Labor Relations Act,
the Worker Adjustment and Retraining Notification Act, the Family Medical Leave
Act, the Lilly Ledbetter Fair Pay Act, the Genetic Information
Non-Discrimination Act, the New York State Human Rights Law, the New York City
Human Rights Law and the Employee Retirement Income Security Act of 1974, all as
amended, and any other federal, state or local law. This Release specifically
includes, but is not limited to, any claims based upon the right to the payment
of wages, incentive and performance compensation, bonuses, equity grants,
vacation, pension benefits, 401(k) Plan benefits, stock benefits or any other
employee benefits, or any other rights arising under federal, state or local
laws prohibiting discrimination and/or harassment on the basis of race, color,
age, religion, sexual orientation, religious creed, sex, national origin,
ancestry, alienage, citizenship, nationality, mental or physical disability,
denial of family and medical care leave, medical condition (including cancer and
genetic characteristics), marital status, military status, gender identity,
harassment or any other basis prohibited by law.

As a condition of the Company entering into this Release, I further represent
that I have not filed against the Company or any of the other Releasees, any
complaints, claims or lawsuits with any arbitral tribunal, administrative
agency, or court prior to the date hereof, and that I have not transferred to
any other person any such complaints, claims or lawsuits. I understand that by
signing this Release , I waive my right to any monetary recovery in connection
with a local, state or federal governmental agency proceeding and I waive my
right to file a claim seeking monetary damages in any arbitral tribunal,
administrative agency, or court. This Release does not: (i) prohibit or restrict
me from communicating, providing relevant information to or otherwise
cooperating with the U.S. Equal Employment Opportunity Commission or any other
governmental authority with responsibility for the administration of fair
employment practices laws regarding a possible violation of such laws or
responding to any inquiry from such authority, including an inquiry about the
existence of this Release or its underlying facts, or (ii) require me to notify
the Company of such communications or inquiry. Furthermore, notwithstanding the
foregoing, this Release does not include and will not preclude: (a) rights or
claims to vested benefits under any applicable retirement and/or pension plans;
(b) rights under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”); (c) claims for unemployment compensation; (d) rights to defense and
indemnification, if any, from the Company for actions or inactions taken by me
in the course and scope of my employment with the Company and its parents,
subsidiaries and/or affiliates; (e) any rights I may have to obtain contribution
as permitted

12

--------------------------------------------------------------------------------

by law in the event of entry of judgment against the Company as a result of any
act or failure to act for which I and the Company are held jointly liable; (f)
the rights to any equity awards that vested prior to the termination of my
employment; and/or (g) any actions to enforce the Agreement.

I acknowledge that, in signing this Release, I have not relied on any promises
or representations, express or implied, other than those that are set forth
expressly herein or in the Agreement and that are intended to survive separation
from employment, in accordance with the terms of the Agreement.

I further acknowledge that:


(1)I first received this Release on the date of the Agreement to which it is
attached as Exhibit A;
(2)I understand that, in order for this Release to be effective, I may not sign
it prior to the date of my separation of employment with the Company but that if
I wish to receive the Separation Benefits, I must sign and return this Release
prior to the sixtieth (60th) day following my separation of employment;
(3)I have carefully read and understand this Release;
(4)The Company advised me to consult with an attorney and/or any other advisors
of my choice before signing this Release;
(5)I understand that this Release is LEGALLY BINDING and by signing it I give up
certain rights;
(6)I have voluntarily chosen to enter into this Release and have not been forced
or pressured in any way to sign it;
(7)I acknowledge and agree that the Separation Benefits are contingent on
execution of this Release, which releases all of my claims against the Company
and the Releasees, and I KNOWINGLY AND VOLUNTARILY AGREE TO RELEASE the Company
and the Releasees from any and all claims I may have, known or unknown, in
exchange for the benefits I have obtained by signing, and that these benefits
are in addition to any benefit l would have otherwise received if I did not sign
this Release;
(8)I have seven (7) days after I sign this Release to revoke it by notifying the
Company in writing. The Release will not become effective or enforceable until
the seven (7) day revocation period has expired;
(9)This Release includes a WAIVER OF ALL RIGHTS AND CLAIMS I may have under the
Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.); and
(10)This Release does not waive any rights or claims that may arise after this
Release becomes effective, which is seven (7) days after I sign it, provided
that I do not exercise my right to revoke this Agreement.


Intending to be legally bound, I have signed this Release as of the date written
below.

Signature:
Richard Kim Date signed

13

--------------------------------------------------------------------------------